NO. 07-03-0162-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 FEBRUARY 27, 2004

                         ______________________________


                            JUAN LUNA, JR., APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

                  NO. A13103-9807; HONORABLE ED SELF, JUDGE

                        _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Appellant Juan Luna, Jr. appeals from a judgment revoking community supervision

and imposing sentence pursuant to conviction for burglary of a habitation. We affirm.


      In accordance with a plea bargain, appellant entered a plea of guilty to a charge of

burglary of a habitation. The judge of the 64th District Court of Hale County (the trial

court), found that the evidence substantiated appellant’s guilt, accepted the guilty plea,
found appellant guilty, and sentenced appellant to confinement for ten years, a $1000 fine

and court costs and attorney’s fees. The confinement portion of the sentence was

suspended and appellant was placed on community supervision for five years.


       The State filed a motion to revoke. The motion was heard on December 5, 2000.

Appellant pled true to all of the allegations in the motion. The trial judge modified the terms

of appellant’s probation by extending the term of appellant’s community supervision and

placing appellant on intensive probation for six months. The State filed a second motion

to revoke, alleging five grounds as the bases for the motion. The motion was heard on

March 17, 2003. Appellant pled true to three of the four remaining grounds without a plea

bargain. The trial judge found true the allegations to which appellant pled true, found that

appellant violated terms of his probation, revoked the order placing appellant on community

supervision, and sentenced appellant to ten years in the Texas Department of Criminal

Justice, Institutional Division.


       Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.

In support of the motion to withdraw, counsel has certified that, in compliance with Anders

v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has

been diligently reviewed and that in the opinion of counsel, the record reflects no reversible

error or grounds upon which a non-frivolous appeal can arguably be predicated. Counsel

thus concludes that the appeal is without merit. Counsel has discussed why, under the

controlling authorities and the facts of this case, there is no arguable appellate issue or

reversible error in the trial court proceedings or judgment. See High v. State, 573 S.W.2d
807, 813 (Tex.Crim.App. 1978).

                                              -2-
       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. Appellant has not filed a response to counsel’s motion and brief.


       We have made an independent examination of the record to determine whether

there are any arguable grounds for appeal, see Penson v. Ohio, 488 U.S. 75, 109 S. Ct.
346, 102 L.Ed 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no such grounds. We agree with appellate counsel that the appeal

is without merit.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                                  Phil Johnson
                                                  Chief Justice


Do not publish.




                                            -3-